Citation Nr: 0519692	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1956 to September 
1960 and from October 1960 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2005.  A transcript of that hearing has 
been associated with the claims folder. 

Review of the claims folder discloses a diagnosis of post-
traumatic stress disorder (PTSD).  There is no indication 
that the veteran has formally sought service connection for 
this disorder.  However, a claim for this disorder is 
reasonably raised by the record.  See Robinette v. Brown, 8 
Vet. App. 69 (1995) (VA has a duty to read claim documents in 
a liberal manner so as to identify and adjudicate all claims 
reasonably raised by the record whether or not formally 
claimed in the VA application); accord Akles v. Derwinski, 1 
Vet. App. 118 (1991).  Therefore, the Board refers a claim 
for service connection for PTSD to the RO for development and 
adjudication.    

The Board notes that the RO denied several new claims in a 
September 2004 rating decision.  The veteran submitted a 
notice of disagreement with several of those denials in 
November 2004.  The RO issued a statement of the case in 
March 2005.  There is no indication from review of the claims 
folder whether the veteran perfected his appeal of any of 
those issues.  Therefore, the only issues currently before 
the Board are as stated above.   

Review of the claims folder reveals that RO personnel 
completed the VA Form 8, Certification to Board of Veterans' 
Appeals, in December 2004, but did not transfer the record to 
the Board due to the upcoming Travel Board hearing.  During 
this time, the veteran submitted his notice of disagreement 
with several of the issues adjudicated in the September 2004 
rating decision.  The RO then undertook additional 
development of evidence for those unrelated issues.  In 
January 2005, it secured additional VA medical evidence, some 
of which was facially relevant to two issues currently on 
appeal.  Receipt of such evidence can trigger the duty to 
issue a supplemental statement of the case.  See 38 C.F.R. § 
19.31 (2004).  However, in this case, review of these VA 
records discloses only evidence that confirms continued 
diagnosis and treatment of a respiratory disorder and 
prostate cancer.  There is no evidence relevant to the 
central inquiry, i.e., whether the current disorders are 
related to service.  Given the veteran's advanced age and 
ailing health, and the consequent advanced-on-the-docket 
status of this appeal, the Board finds no reason to delay the 
adjudication of this appeal by remanding the case for the RO 
to issue a supplemental statement of the case when doing so 
would not result in any benefit to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic residuals of a back 
injury or any back disorder in service or for many years 
thereafter, and no competent evidence of a nexus between the 
veteran's current back disorder and his period of active 
naval service.

3.  There is no evidence of a chronic respiratory disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between the veteran's current respiratory 
disorder and his period of active naval service.  

4.  There is no evidence of prostate cancer in service or for 
many years thereafter, no evidence of exposure to herbicides 
in service, and no competent evidence of a nexus between the 
veteran's prostate cancer and his periods of active naval 
service. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).   

2.  Service connection for a respiratory disorder is not 
established. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).   

3.  Service connection for prostate cancer is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in June 2001 and February 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the October 2002 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided its initial notice in June 2001, prior to the 
August 2002 adverse determination on appeal, such that there 
is no conflict with Pelegrini.  Although the RO provided 
supplementary information in its February 2004 VCAA letter, 
there is no indication that such action has resulted in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although neither VCAA notice letter to the veteran 
specifically contains this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard, 4 Vet. App. 392-94.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In addition, with respect to both the timing and content of 
the RO's VCAA notice, neither the veteran nor his 
representative has made any showing or allegation of 
prejudice to the veteran.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and service personnel 
records, VA medical records, post-service service department 
medical records identified by the veteran, and relevant 
medical examinations.  The veteran has not identified any 
private medical treatment.  The Board notes that the RO has 
not secured a medical examination or opinion with respect to 
the veteran's claim for service connection for a respiratory 
disorder.  38 U.S.C.A. § 5103A(d).  However, as discussed in 
detail below, the Board finds that there is insufficient 
evidence to require VA to obtain such evidence.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and malignant tumors).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate 
cancer that manifests at any time after service is among the 
specified diseases that qualify for presumptive service 
connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
For purposes of establishing service connection, to include 
on a presumptive basis, a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.  Residuals of a Back Injury

The veteran seeks service connection for residuals of a back 
injury.  In a May 2002 statement, he related that he was in 
an accident while riding in a pick-up truck in service in 
1969, incurring a back injury.  He had progressively 
worsening problems since that time.  During the June 2005 
Travel Board hearing, the veteran related that the accident 
occurred in the 1970s and that he received treatment the day 
after the accident.  

Service medical records showed that the veteran complained of 
back pain and an itching feeling in May 1969.  The assessment 
was symptoms of prostatitis with some back pain.  Notes dated 
in February 1971 indicated that the veteran was examined 
"post auto accident."  There was a contusion and abrasion 
to the left lower leg and an abrasion on the lower back.  An 
entry for March 1971 indicated that the veteran's disorders 
were resolving well.  There was no record of subsequent 
complaint or treatment of any back disorder.  On re-
enlistment examination in November 1971 and retirement 
examination in August 1975, the spine was found to be normal.  
On the report of medical history accompanying the retirement 
physical, the veteran denied any history of recurrent back 
pain.  The Board finds that this evidence fails to 
demonstrate any chronic residual of back injury, or any back 
disorder, in service.  The abrasion sustained in the motor 
vehicle accident was acute and transitory, and is shown to 
have resolved in service.  The Board notes that although the 
veteran relates that he has had back problems ever since 
service, there is no medical evidence of continued symptoms 
for many years after the veteran's retirement.  Accordingly, 
the Board finds that service connection may not be granted on 
the basis of chronicity in service or continuity of 
symptomatology of a disorder first seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

In fact, there is no post-service medical evidence of a back 
disorder until the July 2001 VA orthopedic examination.  
During that examination, the veteran related that he suffered 
a back injury on the flight deck in 1957.  No X-rays were 
taken but he was told he had a ruptured disc.  The diagnosis 
after physical examination was arthralgia of the dorsal 
spine.  Although X-rays of the thoracic spine were normal, X-
rays of the lumbosacral spine showed mild anterior 
displacement of L5-S1 suggesting Grade I spondylolisthesis.  
Subsequent VA outpatient treatment records reflected a 
diagnosis of lumbago.  In addition, a March 2001 VA bone scan 
showed degenerative changes including in the thoracic spine 
and lumbar spine.  

First, the Board notes that, although there is current 
evidence of spinal arthritis, there is no evidence of spinal 
arthritis within the first year after the veteran's 
retirement from service.  Therefore, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3). 

Moreover, there is simply no competent evidence of a nexus 
between the veteran's current low back disorder and his 
periods of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The report of 
the March 2001 VA bone scan states that the degenerative 
changes showed were appropriate to the veteran's age.  The VA 
examiner's inclusion of the history of in-service injury 
reported by the veteran is an insufficient basis for awarding 
service connection.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that the veteran is competent to 
describe in-service injuries and in-service and post-service 
symptoms.  However, his personal, lay opinion that his 
current back problems are related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  See Voerth 
v. West, 13 Vet. App. 117 (1999) (service connection requires 
a medical nexus between a chronic disorder and putative 
continuous symptomatology).  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of a back injury.  38 U.S.C.A. § 
5107(b).  



2.  Respiratory Disorder
 
The veteran originally claimed service connection for a 
respiratory disorder as a result of nicotine dependence 
incurred in service.  However, the claim underlying the 
current appeal was received in January 2001.  For claims 
filed after June 9, 1998, the law prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.  38 
U.S.C.A. § 1103.  During the June 2005 Travel Board hearing, 
the veteran and his representative conceded that this theory 
of entitlement was not viable in this case.   

In addition, during the Travel Board hearing, the undersigned 
questioned the veteran on possible in-service exposure to 
asbestos.  However, current review of the claims folder 
reveals no medical evidence of any asbestos-related disease.  
Moreover, the RO denied service connection for asbestosis in 
a September 2004 rating decision.  Although the veteran 
submitted a notice of disagreement with some issues addressed 
in that rating decision, it did not include service 
connection for asbestosis.  Because the RO has adjudicated a 
specific claim for service connection for asbestosis, the 
Board will not include that claim in its discussion of the 
claim for service connection for a respiratory disorder 
currently under consideration.     

The veteran is claiming service connection for a respiratory 
disorder.  Initially, the Board notes that the veteran has 
current diagnoses including chronic obstructive pulmonary 
disease (COPD) and emphysema.   

Review of service medical records indicated that the veteran 
complained of chest pain in May 1961.  The ultimate diagnosis 
was viral syndrome.  He was again evaluated for chest pain in 
January 1966.  Notes related that he had numerous similar 
complaints in the past that "have proven to be emphysematous 
blebs, chronic bronchitis."  Chest X-rays taken at that time 
showed no active disease, but changes in the lung bases 
consistent with emphysematous blebs.  No diagnosis was 
provided.  The veteran underwent a physical examination in 
February 1966 for discharge and reenlistment.  Examination of 
the lungs and chest were normal.  Chest X-rays were normal.  
The veteran returned with chest pain in April 1966.  
Examination and chest X-rays at that time were normal.  In 
January 1969, the veteran presented again with chest pain.  
He denied cough or cold symptoms.  Examination of the lungs 
was unremarkable.  He was prescribed Maalox.  In April 1969, 
the veteran underwent a physical examination for survival 
school.  Examination of the chest and lungs and chest X-rays 
were normal.  The veteran returned in February 1970 with 
chest pain.  It was noted that he had a history of chronic 
bronchitis and "emphysematous blebs" on the lungs and that 
he smoked one-half pack of cigarettes per day.  Physical 
examination and chest X-rays were normal.  The diagnosis was 
chest pain of undetermined etiology.  There was no subsequent 
record of complaint or treatment of chest pain or respiratory 
disorder.  On re-enlistment examination in November 1971 and 
retirement examination in August 1975, the lungs and chest 
were found to be normal.  Similarly, chest X-rays were normal 
on both occasions.  On the report of medical history 
accompanying the retirement physical, the veteran denied any 
history of asthma, shortness of breath, pain or pressure in 
the chest, or chronic cough.  

Review of this evidence reveals what may be arguably 
characterized as chronic chest pain in service.  However, the 
evidence does not support a finding that the chest pain was 
associated with any chronic respiratory disorder in service.  
Although January 1966 notes refer to a history of chronic 
bronchitis, previous service medical records do not support 
such a finding.  That is, service medical records do not 
disclose manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at 
the time.  38 C.F.R. § 3.303(b).  

In any event, it is emphasized that the veteran is not 
currently diagnosed as having chronic bronchitis.  In order 
to establish service connection for a chronic disorder in 
service, the language of the regulation requires that the 
veteran currently has that same disorder. Id.  See Hodges v. 
West, 13 Vet. App. 287 (2000) (an identical diagnosis for 
chronic disorder is a requirement under 38 C.F.R. § 
3.303(b)).  Thus, even if the Board were to accept that the 
veteran had chronic bronchitis in service, service connection 
for chronic bronchitis could not be granted.  

The first post-service medical evidence begins in 1993, about 
18 years after the veteran's retirement.  In March 1993, the 
veteran presented to Noble Army Hospital complaining of 
difficulty breathing.  He reported having the problem for 
years but it had recently worsened.  He was a smoker.  The 
assessment was emphysema, though chest X-rays taken at that 
time were normal.  Subsequent records dated from 1993 to the 
present showed a diagnosis of COPD.  However, there is no 
competent evidence of a nexus between these diagnoses and the 
veteran's periods of service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  During the June 2005 Travel Board 
hearing, the veteran indicated that he was exposed to 
chemicals, such as trichloroethylene, in service.  However, 
there is no medical evidence showing an environmental cause 
for the veteran's respiratory disease.  In fact, there is no 
medical evidence that suggests that the veteran's respiratory 
disorder is due to anything other than his history of tobacco 
use.  As discussed above, the law prohibits service 
connection for disability attributable to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a respiratory 
disorder.  38 U.S.C.A. § 5107(b).        

3.  Prostate Cancer

The veteran seeks service connection for prostate cancer.  VA 
medical records indicate that he was diagnosed with prostate 
cancer in September 2000.  The veteran alleges that the 
disease resulted from exposure to Agent Orange in service in 
Vietnam.

Service personnel records show that the veteran had active 
service with the U.S. Navy.  In September 2003 and July 2004, 
the National Personnel Records Center provided the RO with 
the dates of the veteran's Vietnam service.  However, the 
latter correspondence clarified that, although the veteran 
served aboard the USS Ticonderoga, which sailed in Vietnam 
waters, there was no record whether the veteran set foot in 
Vietnam.  Although service personnel records indicate that 
the veteran was awarded the Vietnam Service Medal, the award 
does not prove actual "service in the Republic of Vietnam" 
as described by 38 C.F.R. § 3.307(a)(6)(iii).  VA 
Adjudication Procedures Manual, M21-1, Part III, § 4.24.  
During the June 2005 Travel Board hearing, the veteran 
testified that he served in and around Vietnam while onboard 
three different aircraft carriers.  However, he specifically 
stated that he never docked in Vietnam or otherwise landed 
onshore and never sailed into interior deltas or inlets.  
Accordingly, the Board finds that the veteran is not presumed 
to have been exposed to herbicides in service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  There is no evidence to establish that 
the veteran was actually exposed to herbicides in service.  
Accordingly, the Board finds that service connection on a 
presumptive basis as due to herbicide exposure must be 
denied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may still be granted on a direct basis.  
Combee, 34 F.3d at 1043.  However, there is no evidence of 
prostate cancer in service or for many years thereafter.  In 
fact, as previously mentioned, the cancer was diagnosed in 
September 2000, 25 years after the veteran's separation from 
service.  Therefore, a presumption of in-service incurrence 
for chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  In addition, service 
connection may not be granted due to chronicity in service or 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Moreover, there is no competent evidence of a nexus 
between the veteran's prostate cancer and his periods of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is 
simply no medical evidence that demonstrates any relationship 
between the veteran's prostate cancer and his periods of 
service.  The veteran's personal opinion, as a lay person, 
that the cancer is related to his naval service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    










	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of a back injury is denied.

Service connection for a respiratory disorder is denied.

Service connection for prostate cancer is denied. 




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


